      Case 4:15-cr-00015 Document 428 Filed on 03/13/19 in TXSD Page 1 of 1
                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                              UNITED STATES DISTRICT COURT                                  March 13, 2019
                               SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                   HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § CRIMINAL NO. 4:15-CR-15-2
                                              §
RICHARD ARTHUR EVANS                          §
                                        AGREED ORDER

       Defendant Richard Arthur Evans has moved for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(1)(A). The Court has considered the factors listed in 18 U.S.C. § 3553(a) to

the extent they are applicable and finds that Evans has presented “extraordinary and compelling

reasons” justifying a reduction of his sentence.

       Thus, Evans’ term of imprisonment is hereby reduced to the time he has already served.

He shall be released from the custody of the Bureau of Prisons (FCI Oakdale II) as soon as

possible but no later than within 48 hours of the entry of this order.1 Upon his release from

custody, the defendant shall begin serving a three year term of supervised release previously

imposed by the Court and shall contact the U.S. Probation Office in Houston (the Division where

he will live) within 24 hours of his release and follow its instructions.

       It is so Ordered.

       SIGNED on this 13th day of March, 2019.


                                                   ___________________________________
                                                   Kenneth M. Hoyt
                                                   United States District Judge




1
        Evans’ family and counsel have indicated that they can pick him up from FCI Oakdale II within
hours of notice.



1/1
